971 So. 2d 208 (2007)
Antonio JACKSON, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-4473.
District Court of Appeal of Florida, Fourth District.
December 31, 2007.
Antonio Jackson, Immokalee, pro se.
No appearance required for appellee.
PER CURIAM.
Appellant here sought redress through a motion pursuant to Florida Rule of Criminal Procedure 3.800. The motion requested a correction of jail time credit and gain time for a period spent in Broward County Jail awaiting a hearing on a separate, pending motion under Florida Rule of Criminal Procedure 3.850 for postconviction relief.
A motion to correct an illegal sentence is not the proper vehicle through which to challenge denial of credit for time served after sentencing. Moreland v. State, 700 So. 2d 800 (Fla. 4th DCA 1997). Rather the Appellant must seek administrative remedies with the Department of Corrections to receive requested credit. Id. at 801. After exhausting such remedies, the Appellant may file a petition for writ of mandamus against the Department. Id. Therefore, we affirm without prejudice the denial of the requested credit for time served and gain time spent in Broward County Jail after sentencing.
GUNTHER, WARNER and MAY, JJ., concur.